Citation Nr: 1521189	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-25 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel







INTRODUCTION

The Veteran had active duty service in the United States Navy from October 1960 to September 1964.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In an April 2014 decision, the Board remanded the claim to the AOJ for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The Board notes that the Veteran was previously represented by Bryan Held, an accredited agent.  In February 2015, the agent withdrew his representation of the Veteran.  The Veteran subsequently changed his representation to the North Carolina Division of Veterans Affairs in March 2015.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and major depression, migraine headaches, constipation, obstructive sleep apnea, tinnitus, a cerebrovascular accident (CVA), entitlement to a temporary total evaluation pursuant to 38 C.F.R. §§ 4.29 and 4.30 based on surgical or other treatment necessitating hospitalization and convalescence; entitlement to a temporary total disability rating based on individual unemployability due to a service-connected disability (TDIU); and whether new and material evidence has been submitted to reopen a previously denied claim for service connection for tinnitus have been raised by the record in statements dated in March 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is required to obtain an adequate medical opinion that complies with the Board's prior remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board previously remanded the case in April 2014 to obtain an additional medical examination and opinion that addressed the Veteran's contentions regarding continuity of left knee symptoms since service and opined as to whether it is at least as likely as not that the Veteran's left knee disorder had its onset during service, within one year after service, or is otherwise related to service.  Although a VA examiner provided an opinion in June 2014, this opinion only discussed when the Veteran's left knee treatment was first documented in the medical record and did not address the significance of the Veteran's statements concerning continuity of symptomatology after discharge.

In addition, the record reflects that the Veteran may have had a preexisting left knee injury.  Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorder noted at the time of such entry.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  If not noted, in order to rebut the presumption of soundness, it must be shown with clear and unmistakable evidence that a disorder preexisted service and that the disorder was not aggravated by service.  Id.  The Veteran asserts that his left knee disorder was incurred during active duty service.  His September 1960 enlistment examination did not note that any left knee abnormalities were present at entry.  As the Veteran's left knee disorder was not noted at entry, the presumption of soundness applies.  Two service treatment records indicate that the Veteran's left knee disorder may have preexisted service:  1) the Veteran's statement from the September 1960 Report of Medical History that he injured his knee in April 1954 and 2) the October 1960 service treatment record's report that the Veteran had a bad knee that was painful and gave way.  The Board notes that the Veteran's representative has stated that the October 1960 record related to the left knee.  See May 2013 notice of disagreement.  The June 2014 VA examiner did not address these records or whether the Veteran's left knee disorder preexisted service and, if so, whether it was aggravated by service.  Thus, the Board finds that the June 2014 medical opinion is inadequate and a new medical opinion is necessary.

A remand is also necessary to ensure that the Veteran is afforded due process.  The Veteran is entitled to representation at all stages of an appeal.  See 38 C.F.R. § 20.600 (2014).  This representation includes providing the appointed representative with an opportunity to submit argument in support of the claim on appeal.  In March 2015, the Veteran appointed a new representative in the current appeal, the North Carolina Division of Veterans Affairs.  The record does not contain a VA Form 646 from the new representative or any other indication that the claims file was made available to the representative after the case was certified to the Board for appellate review.  Following the Board's remand of the appeal in April 2014, additional evidence relevant to the claim was associated with the record.  Specifically, a June 2014 VA examination was obtained and the accompanying report was associated with the claims file.  The Veteran's representative has not had the opportunity to review the claims file, including the new evidence, and provide argument in support of the claim.

In addition, as private treatment records indicate that the Veteran filed for worker's compensation benefits relating to his left knee, the AOJ should attempt to obtain any relevant worker's compensation records on remand.

The record also shows that the Veteran receives treatment from the W.G. (Bill) Hefner VA Medical Center.  Ongoing VA treatment records should also be obtained.  38 U.S.C.A. § 5103a(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, to include records from the W.G. (Bill) Hefner VA Medical Center dated since March 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Request that the Veteran provide information pertaining to worker's compensation benefits.  In particular, ask the Veteran when he applied for such benefits and whether he was awarded such benefits due to an on-the-job injury or injuries.  To the extent possible, the RO should attempt to obtain any relevant records regarding the Veteran's claim(s) for worker's compensation benefits, including applications and decisions.

3.  After completing the preceding development, the Veteran's claims file should be returned to the June 2014 VA examiner or, if unavailable, to another qualified examiner, for the purposes of obtaining a medical opinion as to the etiology of the Veteran's left knee disorder.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  If the examiner finds that an examination is necessary in order to provide the necessary information and opinions, one must be provided.

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to the following questions for each currently diagnosed left knee disorder, including any current osteoarthritis:

(a)  Is there clear and unmistakable (undebatable) evidence that the left knee disorder existed prior to the Veteran's active duty service?

(b)  If the answer to question (a) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing left knee disability did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active duty service?

(c)  If the answer to question (a) above is no, is at least as likely as not (a 50 percent or greater probability) that the left knee disorder manifested during active duty service; that osteoarthritis manifested to a compensable degree within one year of separation; or that each diagnosed left knee disorder is otherwise related to an event, injury, or disease incurred during active duty service?

In rendering an opinion, the examiner must address the following:  1) the September 1960 Report of Medical History in which the Veteran reported injuring his knee in April 1954; 2) the October 1960 service treatment record that stated that the Veteran had a bad knee that pained him and sometimes gave way; 3) the statement of the Veteran's representative in the May 2013 notice of disagreement that the October 1960 service treatment record related to the left knee; 4) the August 1997 private treatment record that noted that the Veteran's left knee complaint related to a fall from a truck in 1996; 5) the Veteran's statements regarding continuity of left knee symptoms since his service.

4. Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action and any other development as necessary, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.

6.  Contact the Veteran's authorized representative, the North Carolina Division of Veterans Affairs, and afford them the opportunity to review the claims file and complete a VA Form 646 or equivalent prior to re-certifying the appeal to the Board.  If the representative cannot be contacted, the Veteran should be so notified to ensure that his due process rights are protected.  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







